In July, 1872, William Butler conveyed certain land to the complainant by warranty deed. Following the description was this clause: "This estate is conveyed to said society for the purpose of a parsonage, and cannot be disposed of at less price than is named ($3,500) in *Page 552 
this deed, and if sold, those funds are to be wholly for the purpose of building or purchasing a different place to be used or controlled by said Society for the same purpose and for no other."
Our opinion is that the deed conveyed an absolute estate in fee simple. It does not appear that the consideration was inadequate or that the grantor had any interest in having the land used for the purpose named. Field v. City of Providence,17 R.I. 803; Durfee, Petitioner, 14 R.I. 47; Greene v.O'Connor, 18 R.I. 56; Rawson v. School District, 7 Allen, 125.